Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .4

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35, filed June 24, 2022 is acknowledged and has been entered.  Claims 21-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention. Accordingly, claims 1-5, 7-9, 11, 13-15, 18, and 20-35 are pending.  Claims 1-5, 7-9, 11, 13-15, 18, 20-24, and 33-35 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that all of Groups I, II, and II are directed to aspects of analysis of virus-size particles; and that all the groups of claims require utility for analysis of virus-size particles. For that reason, Applicant contends that a reasonable search and examination of any of the claims already require a significant consideration of the common technical feature; and accordingly, there is no significant extra burden in joinder for examination of all the pending claims.
	Applicant’s argument is not persuasive because although Applicant notes that the method of Group I, the flow cytometry system (apparatus) of Group II, and fluorescent antibody stain (product and method of making the product) of Group III are directed to aspects of analysis of virus-size particles and require utility for analysis of virus-size particles; the commonality of technical features which does appear to encompass analogous art is involved within the context of utility or intended use applications of the apparatus of Group II and the product of Group III. The structural components of the flow cytometry system of Group II are simply recited as comprising a flow cytometer comprising a flow cell and a detector system to detect radiation within a wavelength range which as set forth in the restriction requirement can be used to sort and isolate eukaryotic cells. The fluorescent antibody stain components of Group III are simply recited as comprising antibody molecules targeted to bind to a target epitope and fluorophore attached to the antibody molecules at an average ratio of 3-8 fluorophore per antibody molecule in a buffered solution which as set forth in the restriction requirement can be used to sort and isolate eukaryotic cells. Alternatively, a brief inspection of Applicant’s disclosure provided Virus Counters including Virus Counter 2100, Virus Counter 3100 (ViroCyt, Inc), Attune NxT (Thermo Fisher), CyFlow Space (Sysmex), S1000EXi (Stratedigm), and SP6800 (SONY) as flow cytometry systems that can be used to perform the claimed method which would be deemed to comprise a flow cell and a detector system that detects radiation within a wavelength range [0008, 0040, 0043, 0044].  Additionally, fluorescent antibody stain formulations appear to be provided in paragraphs [0035, 0092, 0093, 0098, 0115, 0116], Table 1, Table, Table 3, and Table 4, whereupon commercially available specific virus antibodies that are targeted to bind specific viral epitopes and fluorophores are shown, albeit not recited in the claimed invention. Nonetheless, the structural specificities of the flow cytometry system and fluorescent antibody stain which would be required for thorough examination and prosecution on the merits, with respect to their applications with the claimed method and which would otherwise impose undue burden, if and when amended, are not recited in the restricted claims.
Should Applicant continue to traverse on the ground that the inventions of Groups II and III are not patentably distinct on the basis of commonality of technical features (i.e. utility, intended use) with Group I, the evidence or admission in Applicant’s disclosure of flow cytometry systems and fluorescent antibody stains that are known and commercially available for use in the claimed method as recited may be used in a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. Accordingly, the restriction requirement is maintained for reasons of record.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application is a CON of ASN 15/713,314 filed on 09/22/2017, which is a CON of ASN 15/558,107 filed on 09/13/2017, which is a 371 of PCT/US2016/023737 filed 3/23/2016 which claims the benefit of Provisional ASN 62/280,079 filed 1/18/2016, Provisional ASN 62/280,048 filed 1/18/2016, Provisional ASN 62/280,042 filed 1/18/2016, Provisional ASN 62/280,029 filed 1/18/2016, Provisional ASN 62/273,874 filed 12/31/2015, and Provisional ASN 62/137,102 filed 03/23/2015.  Accordingly, the effective filing date of the instant application is March 23, 2015 which is the filing date of Provisional Application Number 62/137,102 from which the benefit of priority is claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,585,030. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles have a maximum cross dimension of 10 nanometers to 2 microns; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.  

5.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,161,850.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles comprise virions; the target epitope is an influenza virus epitope or baculovirus epitope; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.    

6.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-30 of U.S. Patent No. 10,408,734. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles have a maximum cross dimension of 10 nanometers to 2 microns; the target epitope is an influenza virus epitope, baculovirus epitope, enterovirus, or norovirus; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.    

7.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-48 of U.S. Patent No. 10,545,084. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles comprise virions or exosomes and have a maximum cross dimension of 40 nanometers to 600 nanometers; the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule; and a second fluorescent stain comprises fluorogenic nucleic acid stain. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.    

8.	Claims 1, 2, 4, 5, 7-9, 11, 13-15, 18, 20, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, and 17 of U.S. Patent No. 10,739,246. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles comprise virions having a particle size of 10-200 nanometers; the target epitope is an adenovirus; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.    

9.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-22 of U.S. Patent No. 10,101,262.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles have a particle size of 10-200 nanometers; the target epitope is an adeno-associated virus; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.    

10.	Claims 1-5, 7-9, 11, 13-15, 18, 20, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,816,912. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a flow cytometry method for evaluating unassociated virus-size particles having a target epitope in a biological material incorporated into a fluid sample that is combined with fluorescent antibody stain having an antibody targeted to bind directly or indirectly to the target epitope to form labeled unassociated virus-size particles. The labeled unassociated virus-size particles comprise virions; the target epitope is adenovirus epitope; the labeled unassociated virus-size particles have a maximum cross dimension or particle size of 10 nanometers to 2 microns; and the fluorescent antibody stain comprises a fluorophore attached to an antibody molecule with an average of 3-8 fluorophore per antibody molecule. The resultant sample mixture is subjected to flow cytometry whereupon a fluorescent emission response from the fluorescent antibody stain within its wavelength range is detected and evaluated to identify detection events from the sample representative of emission signals from the labeled unassociated particles including the virus-size particles having the target epitope bound directly or indirectly to the antibody of the fluorescent antibody stain.  

Applicant’s Invention
11.	Applicant’s claimed invention recites a flow cytometry method for evaluating a biological material for the presence of unassociated virus-size particles having a target  epitope which comprises subjecting to flow cytometry a fluid sample comprising the biological material and a fluorescent antibody stain having an antibody targeted to bind to the target  epitope, directly or indirectly, to form labeled unassociated particles
Flow cytometry detection of the fluorescent emission response is specifically configured to be performed in the presence of unbound fluorescent antibody stain or without separation of residual stain that is free in solution of the combined sample; and without light scatter measurement detection.  The prior art of record fails to teach or fairly suggest Applicant’s claimed invention. 

Remarks
12.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Arakelyan et al. (Nanoparticle-based flow virometry for the analysis of individual virions. The Journal of Clinical Investigation. 123 (9): 3716-3727 (September 2013)) teach flow virometry that detects antigen on individual virions by binding the virions to magnetic nanoparticles, staining the virions with monoclonal antibodies, separating the formed complexes with magnetic columns, and characterizing the virions using flow cytometry (Abstract). 
	Brussard et al. (Flow cytometric detection of viruses. Journal of Virological Methods 85: 175-182 (2000)) teach staining viruses with fluorescent nucleic acid specific dyes and examining them using standard flow cytometer equipped with standard 15 mW argon-laser (Abstract). 
	Vira et al. (Fluorescent labeled antibodies- balancing functionality and degree of labeling. Anal Biochem 402 (2): 146-150 (July 15, 2010)) teach coupling of fluorescent moieties to antibodies to create labeled antibody reagents having varying fluorophore: protein ratios (F:P ratio) to quantitatively evaluate antibody binding properties as a function of degree of labeling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 1, 2022